DENY; Opinion Filed January 23, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01522-CV

                      IN RE FIREMAN EXCAVATING, INC., Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-03267

                             MEMORANDUM OPINION
                          Before Justices Schenck, Reichek, and Evans
                                  Opinion by Justice Schenck
       Before the Court is relator Fireman Excavating, Inc.’s December 11, 2019 petition for writ

of mandamus seeking relief from the trial court’s December 9, 2019 Order Granting Plaintiffs’

Motion to Strike Defendant’s Designation of Responsible Third Parties as to TXDOT.

       To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition, the

mandamus record, real party’s response, and relator’s reply, we conclude relator has not shown it

is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of mandamus.

See Tex. R. App. P. 52.8(a) (the court must deny the petition if the court determines relator is not
entitled to the relief sought).




                                    /David J. Schenck/
                                    DAVID J. SCHENCK
                                    JUSTICE

191522F.P05




                                  –2–